DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the frame device forming a bearing trough (claims 1, 11, and 16), the latching mechanism being a freewheel (claims 3, 4, 13, 14, 18, and 19), and the ratchet pawl being a latch hook (claims 5, 15, and 20) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Double Patenting
Applicant is advised that should claims 1-6 be found allowable, claims 12-20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). Claims 12-15 are substantially duplicate of claims 1-5 and claims 16-20 are substantially duplicate of claims 1-5 and 12-15. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the second ratchet mechanism" in line 5. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steele (U.S. Patent 5,197,944).
Steele discloses a device (for example see Figure 1) comprising a first clamp arm (23), a second clamp arm (24), a Y-shaped frame having a frame base (11), a first branch (13), and a second branch (14), and a self-locking mechanism, wherein the device is rotationally symmetrical, i.e. symmetrical about a midline such that the lateral side is symmetrical with the medial side. The frame forms a bearing fork having a central mounting/attaching portion (52 and element that receives rod 49) for mounting/attaching to an adjustment rod (49), a first rotary joint (15) and a second rotary joint (16) at the ends of the bearing fork arms, wherein the first clamp arm articulates about a first axis of rotation and the second clamp arm articulates about a second axis of rotation. The self-locking mechanism comprises two latching mechanism, such as ratchet mechanisms (35, 36, etc., the mechanisms are a single position ratchet mechanism), that are frictionally latch the first clamp arm and the second clamp arm relative to the frame in at least one position independently from each other blocking rotation of the arms about the rotary joints in an opening rotation (the .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Steele (U.S. Patent 5,197,944) in view of Kuczynski (U.S. Publication 2006/0241639).
	Steele discloses the invention as claimed except for the clamping arms being pretensioned in an opening rotation direction opposite the closed rotation direction. Steele discloses the device as discussed above wherein the clamping arms are pretensioned towards the closed position. Kuczynski teaches a device (for example see Figure 2) comprising a frame (10), a first clamp arm (20a), and a second clamp arm (20b), wherein the clamping arms are pretensioned in an opening rotation (see page 3 paragraph 44). When there is a design need to market pressure to solve a problem, i.e. how to pretension the rotational direction of clamping arms, and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 35 103. KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007). Therefore, it would have been obvious to . 
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Steele (U.S. Patent 5,197,944) in view of Whitlock (U.S. Patent 5,628,750).
	Steele discloses the invention as claimed except for the branches of the frame being capable of translating on the frame base. Whitlock teaches a device (for example see Figure 1) comprising clamping arms and a frame having a base and branch arms extending from the base and connected to the clamping arms, wherein the device further comprises a rotation device (86, 88, 90, etc.) for translationally displacing the branch arms of the frame relative to a central mounting/attaching portion of the frame base in order to align the clamping arms relative to a tibia of a patient (see column 4 lines 48-59). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Steele further comprising a rotation device for translationally displacing the branch arms of the frame relative to a central mounting/attaching portion of the frame base in view of Whitlock in order to align the clamping arms relative to a tibia of a patient. 
Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Steele (U.S. Patent 5,197,944) in view of Kuczynski (U.S. Publication 2006/0241639).
Steele discloses a device (for example see Figure 1) comprising a first clamp arm (23), a second clamp arm (24), a Y-shaped frame having a frame base (11), a first branch (13), and a second branch (14), and a self-locking mechanism, wherein the .



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references the examiner felt were relevant to the application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Woodall whose telephone number is (571) 272-5204. The examiner can normally be reached on Monday-Friday 8am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICHOLAS W WOODALL/Primary Examiner, Art Unit 3775